1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ARAYA PUGA, individually and on behalf of )         Case No.: 1:19-cv-1539 - LJO JLT
     all others similarly situated,            )
12                                             )         ORDER GRANTING THE PARTIES’ JOINT
                     Plaintiff,                )         MOTION TO STAY
13                                             )
             v.                                          (Doc. 7)
                                               )
14
     THE GEO GROUP, INC.,                      )
15                                             )
                     Defendants.               )
16                                             )

17          Arya Puga and The Geo Group, Inc. and Geo Corrections and Detention, LLC report that “a

18   settlement has been reached” in this action, which “resolves this action and related class and

19   representative actions pending in the Southern District of California and the Los Angeles County

20   Superior Court.” (Doc. 7 at 2) The parties seek a stay of the action, pending approval of the proposed

21   settlement in one of the related cases. (See id.)

22          The Supreme Court explained the “power to stay proceedings is incidental to the power inherent

23   in every court to control the disposition of the causes on its docket with economy of time and effort for

24   itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254-255 (1936). To

25   evaluate whether to stay an action, the Court must the weigh competing interests that will be affected

26   by the grant or refusal to grant a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Among
27   these competing interests are: (1) the possible damage which may result from the granting of a stay; (2)

28   the hardship or inequity which a party may suffer in being required to go forward; and (3) the orderly

                                                         1
1    course of justice measured in terms of simplifying or complicating of issues, proof, and questions of

2    law which could be expected to result from a stay. Id. (citing Landis, 299 U.S. at 254-55)).

3           In general, the party seeking a stay “bears the burden of establishing its need.” Clinton v. Jones,

4    520 U.S. 681, 708 (1997) (citing Landis, 299 U.S. at 255). The Supreme Court explained, “If there is

5    even a fair possibility that the stay . . . will work damage to some one else,” the party seeking the stay

6    “must make out a clear case of hardship or inequity.” Landis, 299 U.S. at 255. The decision whether

7    to grant or deny a stay is committed to the discretion of the Court. Dependable Highway Express, Inc.

8    v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).

9           Plaintiff previously alleged that the claims presented related to those filed in Ramirez v. The

10   GEO Group, Inc., et al., Case Number 3:18-cv-02136-LAB-MSB, which was filed in the San Diego

11   County Superior Court on August 9, 2018, prior to the action’s removal to the Southern District of

12   California. (See Doc. 1 at ¶¶ 5, 39) The parties report all claims in Ramirez and the instant action have

13   settled, and request a stay of 120 days “to facilitate that court’s final approval of the settlement.” (Doc.

14   7 at 2) Significantly, it does not appear the parties would suffer any prejudice from a stay, and

15   proceeding with this action appears to be unnecessary in light of the pending proposed settlement. In

16   addition, approval of the settlement by the other Court would result in dismissal of the instant action,

17   and the orderly course of justice will be promoted by a stay. Thus, the factors set forth by the Ninth

18   Circuit weigh in favor of a stay pending approval of the class action settlement. Based upon the

19   foregoing, the Court ORDERS:

20          1.      The joint motion to stay (Doc. 7) is GRANTED;

21          2.      The matter is STAYED; and

22          3.      The parties SHALL file a stipulation to dismiss the action no later than May 12, 2020.

23                  In the alternative, if approval has not been completed, the parties SHALL file a joint

24                  written status report no later than May 12, 2020.

25
26   IT IS SO ORDERED.

27      Dated:     January 13, 2020                             /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE


                                                          2
